Title: To Thomas Jefferson from Joshua Dodge, 12 July 1822
From: Dodge, Joshua
To: Jefferson, Thomas


Esteemed Sir—
New York
12 July 1822.
I take the liberty of informing you of my arrival in this place on the 10 inst from Marseilles, via Paris, London, & Liverpool; family business, which required my presence in my native town, rendered it necessary that I should make a temporary visit to Salem for which place I leave tomorrow, & should consider it a high honor to have the pleasure of hearing from you during my stay there. It having been very necessary that I should arrive at Salem as soon as possible, I had not time to await the Presidents permission. I sincerely hope he will excuse my having so done, I shall hold myself ready at his orders to depart for marseilles at a moments warning, & I should esteem it a very high favor if you would write to him on the subject; I have wrote to the secretary of State concerning same & have forwarded him a letter from Mr Gallatin respecting it; during my temporary absence from Marseilles, Mr Thomas Oxnard a native of Portland & nephew of the late Commodore Preble is encharged with my procuration for conducting the Consular business. I am in hopes to obtain permission from the President to remain a few months in the United States, & if so, I shall do myself the pleasure of paying you my personal respects, an event which I very much desire. I yesterday recd your esteemed letter of 11 ultmo addressed to me at marseiller, which I shall forward to my house by first opportunity, probably next weeks, & you may depend that immediate attention shall be paid to its contents; the price of our Brandy was, when I left, at about 300 frs per pipe of 120 Gall. the quality is very good particularly that of Cette of which we make considerable shipments from our Port, half pipes or quarter pipes could be had, costing perhaps a little extra, on it could be bottled; it would be necessary to know the colour that would be wanted; whether dark as light. I forward by this days post a pamphlet which our Consul at Paris requested me to send you—I have the honor to remain very respectfully, Sir, your most Obedt ServtJosha Dodge